Exhibit 10.1A

 

INSIGHT COMMUNICATIONS COMPANY, INC.

1999 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARES AND DEFERRED STOCK
AWARD AGREEMENT

 

AGREEMENT, dated as of                20   (“Grant Date”), between Insight
Communications Company, Inc., a Delaware corporation (the “Company”), and
               (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Insight Communications Company, Inc. 1999 Equity Incentive Plan, as amended (the
“Plan”), which Plan authorizes the grant of restricted shares of the Company’s
common stock, $.01 par value (“Common Stock”), as well as the grant of deferred
shares of Common Stock, to directors, officers, employees and consultants of the
Company or any of its affiliates; and

 

WHEREAS, the Company, upon the authorization and direction of the Committee, has
determined that it would be in the best interests of the Company to grant the
restricted shares and to permit the Grantee to receive all or a portion of such
restricted shares in the form of deferred stock as documented herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.                                       GRANT OF RESTRICTED SHARES AND DEFERRED
STOCK.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND AS SET FORTH HEREIN,
THE COMPANY HEREBY GRANTS TO THE GRANTEE, AS OF THE DATE HEREOF,           
SHARES OF CLASS A COMMON STOCK,           SHARES OF WHICH GRANTEE HEREBY ELECTS
TO RECEIVE IN THE FORM OF DEFERRED STOCK AND THE REMAINING SHARES OF WHICH SHALL
BE GRANTED IN THE FORM OF RESTRICTED SHARES.


 


2.                                       TRANSFER RESTRICTIONS.  NEITHER THE
RESTRICTED SHARES NOR THE DEFERRED STOCK MAY BE ASSIGNED, ALIENATED, PLEDGED,
ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE GRANTEE, AND ANY
PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY.  THE RESTRICTED SHARES AND DEFERRED STOCK SHALL BE
SUBJECT TO A RISK OF FORFEITURE UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT (AS
DEFINED IN SECTION 6 BELOW) UNTIL THE END OF THE VESTING DATE (AS DEFINED IN
SECTION 6 BELOW).


 


3.                                       STOCK POWER AND DELIVERY OF RESTRICTED
SHARES.  CERTIFICATES REPRESENTING THE RESTRICTED SHARES WILL BE HELD BY THE
COMPANY FOR THE GRANTEE UNTIL THE VESTING DATE.  UPON

 

--------------------------------------------------------------------------------


 


ISSUANCE OF THE RESTRICTED SHARES IN THE GRANTEE’S NAME, THE GRANTEE WILL BE THE
HOLDER OF RECORD OF THE RESTRICTED SHARES AND WILL HAVE ALL RIGHTS OF A
SHAREHOLDER WITH RESPECT TO SUCH SHARES (INCLUDING THE RIGHT TO VOTE SUCH SHARES
AT ANY MEETING OF SHAREHOLDERS OF THE COMPANY AND THE RIGHT TO RECEIVE ALL
DIVIDENDS PAID WITH RESPECT TO SUCH SHARES), SUBJECT ONLY TO THE TERMS AND
CONDITIONS IMPOSED BY THIS AGREEMENT.  THE GRANTEE AGREES TO SIGN AND DELIVER TO
THE COMPANY A STOCK POWER RELATING TO THE RESTRICTED SHARES.


 

If any Restricted Shares are forfeited hereunder at any time prior to the
Vesting Date of such Restricted Shares, appropriate officers of the Company
shall direct the transfer agent and registrar of the Company’s Common Stock to
make appropriate entries upon their records showing cancellation of the
certificate or certificates for such Restricted Shares.

 

Upon vesting of any shares of Restricted Shares hereunder in accordance with
Section 6 or Section 7 below, and the Grantee’s delivery to the Company of the
amount necessary to satisfy the Company’s federal, state and local employment
and income tax withholding obligation as provided in Section 11, the Company
shall cancel the stock power with respect to such vested Restricted Shares and
the Company shall deliver such shares to the Grantee.  Thereafter, such shares
shall cease to be Restricted Shares and shall be nonforfeitable and freely
transferable, except as provided in Section 11.

 


4.                                       DELIVERY OF COMMON STOCK IN SETTLEMENT
OF DEFERRED STOCK.  THE COMPANY WILL DELIVER COMMON STOCK CERTIFICATES TO THE
GRANTEE IN SETTLEMENT OF ALL VESTED SHARES OF DEFERRED STOCK ON THE LAST
BUSINESS DAY OF THE WEEK FOLLOWING THE WEEK OF GRANTEE’S TERMINATION OF
EMPLOYMENT (THE “SETTLEMENT DATE”); PROVIDED THAT NO SUCH DELIVERY SHALL BE MADE
UNTIL THE GRANTEE HAS DELIVERED TO THE COMPANY THE AMOUNT NECESSARY FOR THE
COMPANY TO SATISFY ITS FEDERAL, STATE AND LOCAL EMPLOYMENT AND INCOME TAX
WITHHOLDING OBLIGATION AS PROVIDED IN SECTION 11.

 

The Grantee shall have no right to receive the Common Stock certificates in
settlement of the Deferred Stock until the Settlement Date and shall have no
rights as a stockholder of the Company with respect to the Deferred Stock until
the Company delivers such Common Stock certificates.  Upon issuance of the
shares of Common Stock in the Grantee’s name in settlement of the Deferred
Stock, the Grantee will be the holder of record of such Common Stock and will
have all rights of a shareholder with respect to such shares (including the
right to vote such shares at any meeting of shareholders of the Company and the
right to receive all dividends paid with respect to such shares).

 


5.                                       DIVIDEND EQUIVALENTS ON DEFERRED
STOCK.  WHENEVER DIVIDENDS ARE PAID OR DISTRIBUTIONS MADE WITH RESPECT TO SHARES
OF COMMON STOCK, THE GRANTEE WILL BE CREDITED WITH DIVIDEND EQUIVALENTS (AS
DEFINED IN THE PLAN) WITH RESPECT TO THE DEFERRED STOCK CREDITED TO THE GRANTEE
AS OF THE RECORD DATE FOR SUCH DIVIDEND OR DISTRIBUTION.  SUCH DIVIDEND
EQUIVALENTS WILL CREDITED TO THE GRANTEE IN THE FORM OF ADDITIONAL SHARES OF
DEFERRED STOCK IN A NUMBER DETERMINED BY DIVIDING THE AGGREGATE VALUE OF SUCH
DIVIDEND EQUIVALENTS BY THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK AT THE
PAYMENT DATE OF THE DIVIDEND OR DISTRIBUTION (ROUNDING TO THE NEAREST WHOLE
NUMBER OF SHARES).  THE ADDITIONAL DEFERRED STOCK CREDITED TO GRANTEE

 

2

--------------------------------------------------------------------------------


 


PURSUANT TO THIS SECTION 5 WILL BE SUBJECT TO THE SAME VESTING AND DELIVERY
CONDITIONS THAT APPLY TO THE SHARES OF DEFERRED STOCK WITH RESPECT TO WHICH THE
DIVIDEND EQUIVALENTS ARE ISSUED.


 


6.                                       VESTING.  THE NUMBER OF SHARES SET
FORTH BELOW SHALL VEST AS OF THE “VESTING DATES” SPECIFIED IN THE TABLE BELOW,
PROVIDED THAT THE GRANTEE HAS NOT HAD A TERMINATION OF EMPLOYMENT (AS DEFINED
BELOW) PRIOR TO SUCH VESTING DATE.

 

Vesting Date

 

Number of Shares
Vesting

 

 

 

 

 

 

 

 

 

 

The number of Restricted Shares vesting as of any Vesting Date shall be the
total number of shares vesting as of such Vesting Date as set forth in the Table
above multiplied by a fraction the numerator of which is the total number of
Restricted Shares granted pursuant to Section 1 of this Agreement and the
denominator of which is the sum of the total number of Restricted Shares and the
total number of shares of Deferred Stock granted pursuant to Section 1 of this
Agreement (with any fraction of a share rounded to the nearest whole share). 
The number of shares of Deferred Stock vesting as of any Vesting Date shall be
the total number of shares vesting as of such Vesting Date as set forth in the
Table above reduced by the number of Restricted Shares vesting as of such
Vesting Date.

 

For purposes of this Agreement, the Grantee will have a “Termination of
Employment” on the date the Grantee ceases, for any or no reason, to provide
services to the Company or any of its subsidiaries in the capacity of an
employee.  Except as provided in Section 7, if the Grantee’s has a Termination
of Employment prior to the Vesting Date, the Grantee will immediately forfeit
all remaining Restricted Shares and all unvested shares of Deferred Stock, and
all of the Grantee’s rights to and interest in such remaining Restricted Shares
and unvested Deferred Stock shall terminate upon forfeiture without payment of
any consideration.

 


7.                                       ACCELERATION OF VESTING. 
NOTWITHSTANDING SECTION 6, UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT DUE TO
DEATH OR DISABILITY (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)), ALL RESTRICTED SHARES AND ALL
SHARES OF DEFERRED STOCK GRANTED HEREUNDER SHALL IMMEDIATELY VEST.


 


8.                                       NO SPECIAL EMPLOYMENT RIGHTS.  NEITHER
THE GRANTING NOR THE VESTING OF THE RESTRICTED SHARES OR DEFERRED STOCK UNDER
THIS AGREEMENT SHALL BE CONSTRUED TO CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO THE CONTINUATION OF THE GRANTEE’S EMPLOYMENT BY THE COMPANY (OR ANY
AFFILIATE OF THE COMPANY) OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY
(OR ANY AFFILIATE OF THE COMPANY), SUBJECT TO THE TERMS OF ANY SEPARATE
EMPLOYMENT AGREEMENT TO THE CONTRARY, AT ANY TIME TO TERMINATE SUCH EMPLOYMENT
OR TO INCREASE OR DECREASE THE COMPENSATION OF THE GRANTEE FROM THE RATE IN
EXISTENCE AS OF THE DATE HEREOF.

 

3

--------------------------------------------------------------------------------


 


9.                                       INVESTMENT INTENT; TRANSFER
RESTRICTIONS.  THE GRANTEE IS ACQUIRING THE RESTRICTED SHARES (AND WILL ACQUIRE
ANY COMMON STOCK ISSUED IN SETTLEMENT OF THE DEFERRED STOCK) FOR THE GRANTEE’S
OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A PRESENT VIEW TO, OR FOR
RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF, OR ANY DIRECT OR INDIRECT
PARTICIPATION IN ANY SUCH DISTRIBUTION, IN WHOLE OR IN PART, WITHIN THE MEANING
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  NO
ARRANGEMENT EXISTS BETWEEN THE GRANTEE AND THE COMPANY AND ANY OTHER PERSON
REGARDING THE RESALE OR DISTRIBUTION OF THE RESTRICTED SHARES (OR ANY COMMON
STOCK TO BE DELIVERED IN SETTLEMENT OF THE DEFERRED STOCK).  THE GRANTEE
UNDERSTANDS THAT THE RIGHT TO TRANSFER RESTRICTED SHARES OR UNRESTRICTED SHARES
OF COMMON STOCK OBTAINED UPON VESTING OF THE RESTRICTED SHARES (OR UPON
SETTLEMENT OF THE DEFERRED STOCK) IS NOT PERMITTED ABSENT REGISTRATION UNDER THE
SECURITIES ACT OR AN EXEMPTION THEREFROM.


 

The Company may, without liability for its good faith actions, place legend
restrictions upon the Restricted Shares or unrestricted Common Stock obtained
upon vesting of the Restricted Shares (or upon settlement of the Deferred Stock)
and issue “stop transfer” instructions requiring compliance with applicable
securities laws and the terms of the Restricted Shares.

 


10.                                 AMENDMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, THE BOARD OR THE COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN, WHICHEVER SHALL THEN HAVE AUTHORITY TO ADMINISTER THE PLAN,
MAY AMEND THIS AGREEMENT WITH THE CONSENT OF THE GRANTEE WHEN AND SUBJECT TO
SUCH CONDITIONS AS ARE DEEMED TO BE IN THE BEST INTERESTS OF THE COMPANY AND IN
ACCORDANCE WITH THE PURPOSES OF THE PLAN.


 


11.                                 TAX WITHHOLDING.  WHENEVER ANY RESTRICTED
SHARES VEST UNDER THE TERMS OF THIS AGREEMENT AND WHENEVER ANY COMMON STOCK IS
DELIVERED IN SETTLEMENT OF DEFERRED STOCK UNDER THE TERMS OF THIS AGREEMENT
(EACH A “TAXABLE EVENT”), THE GRANTEE MUST REMIT OR, IN APPROPRIATE CASES, AGREE
TO REMIT WHEN DUE, THE MINIMUM AMOUNT NECESSARY FOR THE COMPANY TO SATISFY ALL
OF ITS FEDERAL, STATE AND LOCAL WITHHOLDING (INCLUDING FICA) TAX REQUIREMENTS
RELATING TO SUCH TAXABLE EVENT.  THE COMMITTEE MAY REQUIRE THE GRANTEE TO
SATISFY THESE MINIMUM WITHHOLDING TAX OBLIGATIONS BY ANY (OR A COMBINATION) OF
THE FOLLOWING MEANS: (I) A CASH PAYMENT; (II) WITHHOLDING FROM COMPENSATION
OTHERWISE PAYABLE TO THE GRANTEE; (III) AUTHORIZING THE COMPANY TO WITHHOLD FROM
THE SHARES OF COMMON STOCK DELIVERABLE TO THE GRANTEE AS A RESULT OF THE VESTING
OF RESTRICTED SHARES OR IN SETTLEMENT OF DEFERRED STOCK, AS APPLICABLE, A NUMBER
OF SHARES HAVING A FAIR MARKET VALUE, AS OF THE DATE THE WITHHOLDING TAX
OBLIGATION ARISES, LESS THAN OR EQUAL TO THE AMOUNT OF THE WITHHOLDING
OBLIGATION; OR (IV) DELIVERING TO THE COMPANY UNENCUMBERED “MATURE SHARES” (AS
DEFINED BELOW) OF COMMON STOCK HAVING A FAIR MARKET VALUE, AS OF THE DATE THE
WITHHOLDING TAX OBLIGATION ARISES, LESS THAN OR EQUAL TO THE AMOUNT OF THE
WITHHOLDING OBLIGATION.  THE COMPANY WILL NOT DELIVER TO THE GRANTEE THE SHARES
OF COMMON STOCK OTHERWISE DELIVERABLE TO THE GRANTEE AS A RESULT OF THE VESTING
OF RESTRICTED SHARES OR IN SETTLEMENT OF DEFERRED STOCK UNLESS THE GRANTEE
REMITS (OR IN APPROPRIATE CASES AGREES TO REMIT) ALL WITHHOLDING TAX
REQUIREMENTS RELATING TO THE TAXABLE EVENT.


 

The term “Mature Shares” as used herein shall mean shares of Common Stock for
which the holder has good title, free and clear of all liens and encumbrances,
and which such holder

 

4

--------------------------------------------------------------------------------


 

either (i) has held for at least six months or (ii) has purchased on the open
market.

 


12.                                 NOTICES.  ANY COMMUNICATION OR NOTICE
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING, AND, IF TO THE
COMPANY, TO ITS PRINCIPAL PLACE OF BUSINESS, ATTENTION: SECRETARY, AND, IF TO
THE GRANTEE, TO THE ADDRESS AS APPEARING ON THE RECORDS OF THE COMPANY. SUCH
COMMUNICATION OR NOTICE SHALL BE DEEMED GIVEN IF AND WHEN (A) PROPERLY ADDRESSED
AND POSTED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR (B) DELIVERED BY
HAND.

 


13.                                 INCORPORATION OF PLAN BY REFERENCE.  THE
DEFERRED STOCK AND RESTRICTED SHARES ARE GRANTED PURSUANT TO THE TERMS OF THE
PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, AND THIS
AGREEMENT SHALL IN ALL RESPECTS BE INTERPRETED IN ACCORDANCE WITH THE TERMS OF
THE PLAN.  CAPITALIZED TERMS APPEARING HEREIN THAT ARE NOT OTHERWISE DEFINED
SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED THERETO IN THE PLAN.  THE BOARD OR
THE COMMITTEE, WHICHEVER SHALL THEN HAVE AUTHORITY TO ADMINISTER THE PLAN, SHALL
INTERPRET AND CONSTRUE THE PLAN AND THIS AGREEMENT, AND THEIR INTERPRETATIONS
AND DETERMINATIONS SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES HERETO AND
ANY OTHER PERSON CLAIMING AN INTEREST HEREUNDER, WITH RESPECT TO ANY ISSUE
ARISING HEREUNDER OR THEREUNDER.

 


14.                                 GOVERNING LAW.  THE VALIDITY, CONSTRUCTION
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

 

 

INSIGHT COMMUNICATIONS COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

[Name of Grantee]

 

5

--------------------------------------------------------------------------------